DETAILED ACTION
This communication is in response to the request for continued examination filed 07 December 2021.
Claims 5 and 21 been cancelled, claims 22 and 23 have been added, and claims 1, 9, 12, and 14-19 have been amended.
Claims 1, 3, 4, 6-20, 22, and 23 are currently pending.  Claims 1, 3, 4, 6-20, 22, and 23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2021 has been entered.
 
Response to Amendment/Remarks
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks but does not find them persuasive. Applicant argues that “a human mind is not ‘a first model that is trained, by a model trainer, according to a first algorithm’ or a ‘search engine simulator’ and does not include one.” Remarks at 11-12. Even if this step was not capable of being practically performed in the human mind, this step 
Applicant argues that the “human mind is not equipped to generate ‘bids for the low-impression keywords with a first model that is trained, by a model trainer, according to a first algorithm ...’ particularly when the training bids used to train the model number in the millions.” Remarks at 12. The courts have long held that the sheer volume of data that must be computed or dealt with does not impart subject matter eligibility. For example, in Bancorp Services, L.L.S., v. Sun Life Assurance Company of Canada (Fed. Cir. 2011-1467, decided July 26, 2012), the court indicated that while it may be inefficient to do so, performing the claimed steps could be completed manually. They also noted that the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.
Applicant argues that the claims, particularly claim 22, are similar to Example 38 which was found to not recite a judicial exception. Remarks at 13-14. The claims in Example 38 were directed to an audio mixer. This is unlike the present claims that fall into the certain methods of organizing human activity. The present claims are directed to calculating keyword bids which is an advertising activity.
Applicant also argues that the claims are similar to Example 39 which was found to not recite a judicial exception. Remarks at 16-17. Example 39 was directed to training a neural network for facial detection. This is unlike the present claims that fall into the certain methods of organizing human activity. The present claims are directed to calculating keyword bids which is an advertising activity.
Applicant argues that “amended claim 1 is directed to a particular improvement over prior systems, resulting in improved low-impression keyword bid strategy optimization.” Remarks at 20. The 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 6-20, 22, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
(Claims 1, 14, and 19) The “determining, by a portfolio optimization platform, which keywords included in a portfolio of keywords are low- impression keywords and which are other keywords by comparing an amount of user interaction with respective digital content to an interaction threshold” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the (claims 1 and 19) “by at least one computing device… by a portfolio optimization platform” or (claim 14) “implemented at least partially in hardware of at least one computing device” language, the claim encompasses a user manually comparing user interaction amounts with a threshold to determine which keywords are low-impression and which keywords are other.
(Claims 1, 14, and 19) The “generating, by a reinforcement learning based bidder of the portfolio 
(Claims 1 and 14) The “generating, by the portfolio optimization platform, bids for the other keywords with a second model” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the (claims 1 and 19) “by at least one computing device… by the portfolio optimization platform” language, the claim encompasses a user manually utilizing a trained model to generate bids for the other keywords.
(Claims 1, 3, 4, 6-20, 22, and 23) Additionally, the claims recite the concept of analyzing user interaction data related to keyword impressions in order to generate additional bids for these keywords. This concept falls into the certain methods of organizing human activity grouping including advertising activities and behaviors.
The dependent claims do not include any limitations that take the claims out of either of the above indicated abstract idea groupings. They merely further limit the abstract idea.
The mere nominal recitation of a generic computing device does not take the claim limitations out of the mental processes or certain methods of organizing human activity groupings. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a computing device and includes no more than mere instructions to apply the 
The dependent claims do not include any additional elements beyond those recited in the independent claims.
Claim 3 further limits the abstract idea by limiting the user interaction data to within a previous time period and does not recite any additional components outside of the abstract idea.
Claim 4 further limits the abstract idea by limiting the type of algorithm utilized and does not recite any additional components outside of the abstract idea.
Claim 6 further limits the abstract idea by receiving additional data and does not recite any additional components outside of the abstract idea.
Claim 7 further limits the abstract idea by updating a model as additional data is received and does not recite any additional components outside of the abstract idea.
Claim 8 further limits the abstract idea by utilizing the updated model to generate additional bids and does not recite any additional components outside of the abstract idea.
Claim 9 further limits the abstract idea by tuning a parameter and does not recite any additional components outside of the abstract idea.
Claim 10 further limits the abstract idea by further defining the parameter type and does not recite any additional components outside of the abstract idea.
Claim 11 further limits the abstract idea by further defining the parameter type and does not recite any additional components outside of the abstract idea.
Claim 12 further limits the abstract idea by placing a limit on the bids based on budget and does not recite any additional components outside of the abstract idea.
Claim 13 further limits the abstract idea by adjusting maximum or minimum bid and does not recite any additional components outside of the abstract idea.
Claim 15 further limits the abstract idea by further limiting the type of algorithm utilized, utilizing an algorithm to train a model, and tuning parameter and does not recite any additional components outside of the abstract idea.
Claim 16 further limits the abstract idea by submitting bids and does not recite any additional components outside of the abstract idea.
Claim 17 further limits the abstract idea by using an algorithm to update a model, tuning parameters, and submitting bids and does not recite any additional components outside of the abstract idea.
Claim 18 further limits the abstract idea by placing a limit on the bids based on budget and does not recite any additional components outside of the abstract idea.
Claim 20 further limits the abstract idea by tuning parameters and does not recite any additional components outside of the abstract idea.
Claim 22 further limits the abstract idea by predicting the winning bids and training the model further and does not recite any additional components outside of the abstract idea.
Claim 23 further limits the abstract idea by further defining that the simulation is performed online and does not recite any additional components outside of the abstract idea.

(Claims 1, 16, and 19) Additionally, the step of “submitting the bids for the low-impression keywords and the other keywords to the search engine platform” is post-solution activity. This step is considered insignificant extra-solution activity and does not integrate the abstract idea into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.
Regarding the post-solution activity step, the action of sending information over a network is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/MEREDITH A LONG/Primary Examiner, Art Unit 3688